UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/2011 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Conservative Allocation Fund SEMIANNUAL REPORT February 28, 2011 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 22 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Conservative Allocation Fund, covering the six-month period from September 1, 2010 through February 28, 2011. Equities have fared quite well during the reporting period, despite recent market volatility stemming from developments in overseas markets.The U.S. stock market has rallied consistently since the fall, when a new round of monetary stimulus and the extension of the 2001 Job Growth and Reconciliation Act federal tax rates improved market confidence and reduced the fears of a recessionary double-dip. Market sectors that tend to be sensitive to macroeconomic changes performed particularly well, while traditionally defensive industry groups generally lagged market averages. Small- and midcap stocks typically gained more value, on average, than their larger-cap counterparts as investors looked forward to better business conditions for growing companies. We currently expect the U.S. economy to gain a moderate degree of momentum over the remainder of 2011 as the latest unemployment figures and benign inflationary pressures appear favorable to equities over the near term. However, in the wake of recent gains we believe that selectivity will become a more important determinant of investment success.We favor companies with higher growth potential, and we also are optimistic about the prospects of high-quality companies with ample cash reserves capable of generating dividend increases and share buybacks. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that 2011 has in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2010, through February 28, 2011, as provided by Richard B. Hoey, A. Paul Disdier, Christopher E. Sheldon, CFA, and Keith L. Stransky, CFA, Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 28, 2011, Dreyfus Conservative Allocation Fund produced a total return of 11.42%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index, produced a total return of 27.73% for the same period. The fund also utilizes a customized blended index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Barclays Capital U.S.Aggregate Bond Index, and this blended index returned 10.59% for the same period. 2 U.S. stocks rallied over the reporting period as an economic recovery gained momentum, while bonds produced mixed results.The fund lagged the S&P 500 Index, due to its fixed income allocation, but outperformed the customized blended index due to the fund’s allocation to fixed income funds with significant corporate bond exposure. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global and emerging-market equities; and U.S. and international fixed income securities. The fund’s portfolio managers, who comprise the Dreyfus Investment Committee, select the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors.The fund may invest in any of 31 underlying funds identified by the Dreyfus Investment Committee, which generally will select only certain, and not all, of the underlying funds for investment at any given time. Greater Economic Confidence Fueled a Market Rally The reporting period began in the midst of a subpar U.S. economic recovery and a sovereign debt crisis in Europe. However, investor sen- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) timent soon improved dramatically when a new round of quantitative easing of U.S. monetary policy convinced many investors that the economy was unlikely to slip back into recession. A more optimistic investment outlook was reinforced by subsequent improvements in employment and consumer spending, as well as better-than-expected corporate earnings across a number of industry groups. Later in the fall, the end of uncertainty surrounding midterm elections and the passage of fiscally stimulative tax legislation lent further support to the stock market rally. However, the rally was interrupted in February when political unrest in the Middle East led to sharply higher energy prices. Bonds fared less well during the reporting period. U.S.Treasury securities lost a degree of value as investors began to anticipate eventual increases in short-term interest rates should the more robust economic rebound prove sustainable. Lower-quality bonds, such as high yield securities, produced stronger results in the recovering economy. Bias Toward Stocks Boosted Participation in Rally The fund began the reporting period with a mix of stocks, bonds and alternative investments that we considered to be relatively defensive.This asset mix was a response to prevailing market uncertainty as analysts debated at the time whether the U.S. economy would experience a double-dip recession. When economic concerns began to wane, we adopted a more constructive investment posture by boosting the fund’s exposure to stocks. As a result, the fund participated more fully in the stock market rally during the reporting period’s second half.The fund’s investments in small- and midcap stocks generally produced higher returns than large-cap stocks for the reporting period overall. In October 2010, we moved all of the fund’s investment in Dreyfus Select Managers Small Cap Value Fund to Dreyfus Small Cap Stock Index Fund, effectively neutralizing a slight value-oriented bias in our small-cap equity exposure.This shift proved mildly beneficial to performance when momentum began to shift from small growth stocks to large, dividend-paying companies. In the fund’s bond portfolio, assets were diversified across underlying funds investing in an array of fixed-income securities, including modest allocations to international bonds, emerging-markets debt and high yield corporate bonds.This mix enabled the fund’s fixed-income portfolio to achieve higher returns than the Barclays Capital U.S. Aggregate Bond Index. Exposure to alternative investments, which comprised less than 2% of total fund assets, included global real estate securities and the leveraged equity strategy employed by Dreyfus Global Absolute Return Fund. 4 Balancing Risks and Potential Rewards We have been encouraged by the U.S. economy’s momentum, but we recognize that stocks have gained considerable value in a short time, and any unexpected economic or market setbacks could spark a correction. Consequently, we recently have reduced our bias toward stocks over bonds, and we have maintained a generally market-neutral investment posture within each asset class. In our judgment, these are prudent strategies as the U.S. economic recovery moves into the middle stages of its cycle. March 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds.There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risk compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. The securities of issuers that are principally engaged in the real estate sector may be subject to declines in real estate values, defaults by mortgagors or other borrowers and tenants, increases in property taxes and operating expenses, overbuilding, fluctuations in rental income, changes in interest rates, possible lack of availability of mortgage funds or financing, extended vacancies of properties, changes in tax and regulatory requirements (including zoning laws and environmental restrictions), losses due to costs resulting from the clean-up of environmental problems, liability to third parties for damages resulting from environmental problems, and casualty or condemnation losses. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitments transactions, may magnify the fund’s gains or losses. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Conservative Allocation Fund from September 1, 2010 to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2011 Expenses paid per $1,000 † $ 3.83 Ending value (after expenses) $ 1,114.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2011 Expenses paid per $1,000 † $ 3.66 Ending value (after expenses) $ 1,021.17 † Expenses are equal to the fund’s annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2011 (Unaudited) Registered Investment Companies—99.3% Shares Value ($) Dreyfus Appreciation Fund 7,867 a 315,862 Dreyfus Bond Market Index Fund, Basic Shares 221,118 a 2,328,372 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 47,559 a 691,029 Dreyfus Emerging Markets Fund, Cl. I 17,890 a 232,387 Dreyfus Global Absolute Return Fund, Cl. I 12,405 a,b 153,579 Dreyfus Global Real Estate Securities Fund, Cl. I 10,937 a 83,448 Dreyfus High Yield Fund, Cl. I 107,253 a 728,243 Dreyfus International Bond Fund, Cl. I 41,631 a 689,833 Dreyfus International Stock Index Fund 11,559 a 182,287 Dreyfus International Value Fund, Cl. I 17,296 a 215,853 Dreyfus Opportunistic Midcap Value Fund, Cl. I 5,615 a 207,318 Dreyfus Research Growth Fund, Cl. Z 75,963 a 744,437 Dreyfus S&P Stars Opportunities Fund, Cl. I 8,100 a 194,798 Dreyfus Small Cap Stock Index Fund 9,447 a 201,609 Dreyfus Strategic Value Fund, Cl. I 33,311 a 1,010,642 Dreyfus Total Return Advantage Fund, Cl. I 178,386 a 2,352,914 Dreyfus U.S. Equity Fund, Cl. I 36,214 a 505,187 Dreyfus/Newton International Equity Fund, Cl. I 9,975 a 181,349 Dreyfus/The Boston Company Large Cap Core Fund, Cl. I 14,305 a 519,548 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 13,363 a,b 200,309 International Stock Fund, Cl. I 10,428 a 147,555 Total Investments (cost $11,174,411) % Cash and Receivables (Net) .7 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 77.8 Mutual Funds: Foreign 21.5 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES February 28, 2011 (Unaudited) Cost Value Assets ($): Investments in affiliated issuers—See Statement of Investments—Note 1(c) 11,174,411 11,886,559 Cash 94,718 Deferred assets 6,391 Due from The Dreyfus Corporation and affiliates—Note 3(b) 838 Liabilities ($): Payable for shares of Common Stock redeemed 1,000 Accrued expenses 21,881 Net Assets ($) Composition of Net Assets ($): Paid-in capital 11,190,968 Accumulated distributions in excess of Investment income—net (49,735 ) Accumulated net realized gain (loss) on investments 112,244 Accumulated net unrealized appreciation (depreciation) on investments 712,148 Net Assets ($) Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 846,103 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended February 28, 2011 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Auditing fees 17,002 Shareholder servicing costs—Note 3(b) 15,125 Registration fees 14,792 Prospectus and shareholders’ reports 4,609 Legal fees 2,687 Custodian fees—Note 3(b) 818 Directors’ fees and expenses—Note 3(c) 433 Loan commitment fees—Note 2 67 Miscellaneous 4,906 Total Expenses Less—expense reimbursement from The Dreyfus Corporation due to undertaking—Note 3(a) (25,737 ) Less—waiver of shareholder servicing fees—Note 3(b) (592 ) Less—reduction in fees due to earnings credits—Note 3(b) (30 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments in affiliated issuers 29,505 Capital gain distributions from affiliated issuers 113,402 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments in affiliated issuers 707,804 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2011 Year Ended (Unaudited) August 31, 2010 a Operations ($): Investment income—net 96,988 70,572 Net realized gain (loss) on investments in affiliated issuers 142,907 10,523 Net unrealized appreciation (depreciation) on investments in affiliated issuers 707,804 4,344 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (194,000
